Citation Nr: 9911042	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  97-23 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES


1.  Entitlement to service connection for lipomas of the left 
axilla and arm.

2.  Entitlement to an increased rating for postoperative 
residuals of a right scapula lipoma with recurrence of 
lipoma, currently evaluated as 10 percent disabling.  

3.  Entitlement to an earlier effective date than November 1, 
1996 for a 10 percent rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran's active service included from July 1957 to July 
1977, after which he retired.  In June 1997, the Department 
of Veterans Affairs (VA) Regional Office (RO) denied service 
connection for lipomas of the left axilla and left arm and 
denied an increased rating for postoperative residuals of a 
right shoulder scapula with recurrent lipoma.  Also in June 
1997, the RO increased the veteran's disability rating for 
allergic rhinitis from noncompensable to 10 percent, 
effective from November 1, 1996.  The veteran appealed the 
denial of service connection for lipomas of the left axilla 
and left arm, the denial of an increased rating for right 
scapula lipoma with recurrent lipoma, and the effective date 
for the increased rating for allergic rhinitis.  Testimony 
was presented during a personal hearing held at the RO in 
November 1997, and during a videoconference hearing conducted 
by the undersigned member of the Board of Veterans' Appeals 
(Board) in January 1999, the latter after an October 1998 
Board remand for a hearing before a Board member.  

The issues of entitlement to an increased rating for 
postoperative residuals of a right shoulder lipoma with 
recurrence of lipoma and an earlier effective date than 
November 1, 1996 for a 10 percent rating for allergic 
rhinitis are the subject of a remand section of this 
decision.

The veteran has raised matters regarding entitlement to an 
increased rating for his service-connected allergic rhinitis 
and of an earlier effective date than May 1, 1977 for the 
grant of a 10 percent rating for his service-connected right 
scapula lipoma disability.  These matters have not been 
developed for appeal and are referred to the RO for 
appropriate action.  


FINDING OF FACT

Lipomas of the left axilla and arm had their onset in 
service.  


CONCLUSION OF LAW

Lipomas of the left axilla and arm were incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction to lipoma claims

At this point, the Board will provide some pertinent 
background and information which concerns both the claim for 
service connection for left axilla and arm lipomas and the 
claim for an increased rating for residuals of a right 
scapula lipoma with recurrent lipoma.

The veteran filed a claim for service connection for 
residuals of an excision of a lipoma on his back in May 1977.  
His service medical records had shown that a lipoma had been 
excised from his right scapula in March 1975.  His service 
discharge examination report had shown that there was a small 
recurrent lipoma to the left of the scar tissue that was 
residual to the excised right scapula area lipoma.  A VA 
physician examined the veteran in September 1977 and found 
that he had a scar from the excision in his right scapular 
area, and that there was a soft recurrent lipoma near it.  

A November 1977 RO rating decision service-connected 
postoperative residuals of a "left" scapula lipoma with 
recurrent lipoma.  The determination that it was a left 
scapula lipoma was not based on medical evidence, however.  
It appears that the legal rating specialist in November 1977 
had overwritten the VA physician's September 1977 report to 
indicate that the excision had been from a lipoma of the left 
scapula (compare the pen ink from the alteration and the 
signature in the November 1977 rating decision).  

In 1997, the RO determined that there had been clerical 
error, and corrected such error to reflect that the veteran 
was originally granted service connection for postoperative 
residuals of a right scapula lipoma with recurrent lipoma.  

It is evident from a careful reading of the veteran's hearing 
testimony in November 1997 that he agrees and concedes that 
the lipoma which was removed in service was removed from his 
right scapula.  He asserts that an increased rating is 
warranted because he believes he was granted a 10 percent 
rating for the lipoma which was excised, and because 
furthermore, the one which was beside it (i.e., the recurrent 
lipoma which was shown on service discharge examination) and 
which continued to exist at the time of the hearing was 
bigger than the one which had been removed in service was.  
Transcript at 4.  

He seeks service connection for left axilla and arm lipomas 
as having had their onset in service.

Entitlement to service connection for lipomas of the left 
axilla and arm.

Factual background

The veteran's service medical records show treatment for a 
right scapula lipoma from February 1973 to March 1973, with 
excision thereof in March 1973, with one reference to 
evaluation of a "left" scapula lipoma in mid-March 1973, 
three days before the right scapula lipoma surgery.  

Lipomas of the left axillary area and of the left arm were 
clinically present on service discharge examination in 
February 1977.

The veteran made reference to the left axillary area lipoma 
in January 1981.  

A March 1981 VA medical record shows that he had a left 
axillary line mass at that time, and the diagnosis was 
history of multiple lipomas.  

A September 1998 VA or service facility medical record states 
that the veteran had had lipomas removed from his left arm 
and axilla 10 days beforehand, and in November 1998, the 
surgeon stated that in her medical judgment, the lipomas had 
been there for many years.

During the hearing in January 1999 before the undersigned, 
attention was brought to the fact that the service discharge 
examination report showed left axilla and arm lipomas.  
Transcript at 6.  

Law and regulations pertinent to service connection claims.  

Service connection

A disability may be service-connected if it results from an 
injury or disease which was incurred or aggravated in 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. § 3.303(d) 
(1998); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Well-grounded claims

With respect to each service connection claim, the threshold 
question is whether the veteran has presented evidence of a 
well-grounded claim.  The Court has defined a well-grounded 
claim as a claim which is plausible, that is, one which is 
meritorious on its own or capable of substantiation.  If the 
veteran has not filed such a claim, the appeal must fail.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

Analysis

The veteran's claim is well grounded, as there was competent 
medical evidence of left axilla and left arm lipomas on 
service discharge examination, and there is competent medical 
evidence that they have continued after service discharge.  
Accordingly, the Board must determine whether VA has 
fulfilled its duty to assist the veteran in accordance with 
this claim.  The Board concludes that it has, as all evidence 
necessary for a fair and impartial determination of the claim 
is of record.  Accordingly, the merits of the claim will now 
be discussed.  

The fact that left axilla and left arm lipomas were shown on 
service discharge examination is persuasive evidence that 
they were present at that time, and that they were incurred 
in service.  The fact that there is competent medical 
evidence of record showing continued left axilla and left arm 
lipomas after service discharge and opining that they have 
been present for many years show that the left axilla and arm 
lipomas were incurred in service.  The evidence is sufficient 
to grant service connection for lipomas of the left axilla 
and arm.  Given the above, service connection is granted.  


ORDER

Entitlement to service connection for lipomas of the left 
axilla and arm is granted.


REMAND

Increased rating for postoperative residuals of a right 
scapula lipoma with recurrence of lipoma, the latter 
postoperative as of September 1988.

During the veteran's hearing which was held in November 1997, 
he indicated that he was going to have surgery on the lipoma 
of the right scapula which was adjacent to the right scapula 
lipoma which had been removed in service.  This lipoma, 
termed the recurrent lipoma in the original grant of service 
connection, has been rated with the right scapula excision 
scar since they were service-connected together in 1977.  

The veteran indicated during the hearing that it had 
increased in size over the years.  Additionally, he indicated 
that he was going to undergo surgery for it in the near 
future.  The November 1998 VA medical record from his surgeon 
indicates that he has since undergone surgery for this 
lipoma.  Accordingly, another VA examination is needed to 
determine the current nature, extent, and severity of the 
veteran's service-connected two right scapula area lipoma 
excision scars.  The left axilla and arm scars might as well 
be examined at that time also, as they need to be rated by 
the RO for compensation purposes.  In the hope of avoiding 
further confusion (there has been since 1977 and continues to 
be confusion over left versus right lipomas as late as the 
March 1997 VA examination and the November 1997 hearing), and 
for rating purposes, photographs of all of the veteran's 
lipoma excision scars will be obtained and incorporated into 
his claims folder.

Next, pertinent evidence has been received since the RO's 
December 1997 hearing officer's decision on the veteran's 
claim, and it has not been considered by the RO.

Earlier effective date for allergic rhinitis 10 percent 
rating

During the veteran's hearing in January 1999, he testified 
that he had received treatment at service department 
facilities for his allergic rhinitis after service, as it was 
more convenient for him to do that than to be treated 
elsewhere.  He also testified that he had those records in 
his possession.  Records of treatment he received at service 
department facilities after service might be a basis for 
granting him an earlier effective date than November 1, 1996 
for an increased rating for rhinitis.  They are not of 
record.  Accordingly, VA must assist him in associating such 
records with his claims folder, and thereafter, it should 
consider them in its determination as to whether there is a 
basis for an earlier effective date than November 1, 1996 for 
a 10 percent rating for allergic rhinitis.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should request the veteran to 
submit the above mentioned service 
facility treatment records to the RO, 
for consideration in conjunction with 
his claim for an earlier effective date 
for a 10 percent rating for allergic 
rhinitis.  Additionally, he should be 
requested to indicate the location of 
any VA or other treatment records he has 
received since early 1998 for his 
lipomas, and the RO shall assist him in 
accordance with 38 C.F.R. § 3.159 (1998) 
in attempting to obtain any such 
additional records of treatment and 
incorporating them into his claims 
folder.

2.  Thereafter, a VA dermatology 
examination should be conducted.  The 
examiner is to describe and photograph 
the nature, extent, and severity of the 
disabling postoperative manifestations 
residual to all of the veteran's 
service-connected lipomas.  The report 
and photographs shall be incorporated 
into the veteran's claims folder.

3.  After ensuring that the above has 
been satisfactorily completed, the RO 
should again consider the veteran's 
claim for an earlier effective date than 
November 1, 1996 for an increased rating 
for allergic rhinitis.  It should also 
again consider the veteran's claim for 
an increased rating for postoperative 
residuals of right scapula lipomas, and 
rate the postoperative left axilla and 
arm lipomas which have just been 
service-connected, in the first 
instance.  The Board notes that there is 
evidence of record which was received 
after the December 1997 hearing 
officer's decision, which has not yet 
been considered by the RO, and which 
needs to be considered in relationship 
to the lipoma claims.

4.  If the benefits which are currently 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of 
the Case which contains all necessary 
information, and they should be given 
the opportunity to respond.  The veteran 
should be advised that he must timely 
communicate his intent to take an appeal 
from any rating as to the appropriate 
compensation level for his left axilla 
and arm lipoma scars if he desires 
appellate review thereof.  Thereafter, 
the case should be returned to the 
Board, if in order.

The Board intimates no opinion as to the ultimate outcome of 
the claims.  The veteran need take no action unless otherwise 
notified.  On remand, the veteran is free to submit 
additional evidence and argument on any matters at issue.  
See Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

